                     Case 5:09-cr-00155-JHS Document 586 Filed 07/11/19 Page 1 of 13

                                                \   ..
PAE·AO 241 tRev 10/09)                                                                                                                                                 Page 1

                           MOTION UNDER 28 U S.C. § 2
                                             SENTENCE BY A PER!im~t-FEM~ITUS'Tf<05iDYYf                                                                    3024
United States District Court                                                   IDistrict          EASTERN DISTRICT OF PENNSYLVANIA
Name     (under which you were convicted)·                                                                     Docket or Case No.:
  PEDRO VELASQUEZ                                                                                                              DPAE5:09CR000155-004
Place of Confinement· Federal correctional Inst.                                                        Prisoner No.:
  Otisville; New York                                                                                                          66217-066
UNITED ST ATES OF AMERICA                                                                           Movant ( ~ name under which convicted)
                                                                          V.
                                                                                                PEDRO VELASQUEZ
                                                                                                a/k/a "KING P-SOLO"
                                                                               MOTION

    I.     (a) Name and location of court which entered the Judgment of conviction you are challenging:
                                                                                                                                                   -----
             United States District court
             Eastern District of Pennsylvania
             Philadelphia, Pennsylvania
           (b) Cnmmal docket or case number (1f you know). _.. ;;D;..;P;..;A=E.;;;.5. .;;:.. ;0;..:9:.. C;;..R~0..;.0. .;0..;:1:.. 5:.. 5:.. -_..;.0_0_4;.. ._______

    1      ( a)   Date of the Judgment of convict10n ( 1f you know): ___J'""'a=n=u==a=r_.y.__4~,___2"""0"""1:;..:2;;;..__________
           (b)Dateofsentencmg:         January 4, 2012
                                  90 months imprisonment on counts 1, 4, 6, 7, 10, 12,
    3.     Length of sentence: 14, 20, 22 & 34; 60 months imprisonment (consecutive)
                                  on count 5. Total term of 150 months imprisonment.
    4.     Nature of crime {all counts): Count 1: Conspiracy to Participate in a
           Racketeering Enterprise; Counts 4,6,10: Conspiracy to Commit Murder
           in Aid of Racketeering; count 7: Conspiracy to Commit Kidnapping
           in Aid of Racketeering; Counts 12,14,20,22: Distribution of
           Controlled Substances within 1,000 Feet of Public Housing; count
           34: Distribution of Controlled Substances; Count 5 use/Carry a
           Firearm in Relation to a Crime of Violence (assocaited w/Count 4).
    5.     (a) What was your plea? (Check one)
                   (I) Not guilty         O                           (2) Guilty          Kl                    (3) Nolo contendere (no contest)                   D

           (b) If you entered a guilty plea to one count or md1ctment. and a not gullty plea to another count or
                                                   A gui 1 t y pl ea was
           what did you plead gmlty to and what did you plead not guilty to?
           entered to additional counts 11, 13~ 19~·21, & 23; however, no
           sentence was imposed                               on      those counts because they were lesser
           included counts.


    6      If you went to tnal. what krnd of tnal did you have'7 (Check one)                                          Jury    0              Judge only       0
                 Case 5:09-cr-00155-JHS Document 586 Filed 07/11/19 Page 2 of 13


PAE-AO 243 <Rev 10/091                                                                                                  Page 2



    7     D1d you testify at a pretnal hearing, tnal, or post-tnal hearing?     Yes   D                No Kl

    8     Did you appeal from the judgment of conv1ct10n?            Yes   D              No !xi

    9      If you did appeal, answer the following:
           (a) Name of court:
           (b) Docket or case number (1f you know):

           (c) Result: - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
           (d) Date of result (if you know): - - - - - - - - - - - - - - - - - - - - - - - - - - - -
           (e) Citation to the case (if you know): - - - - - - - - - - - - - - - - - - - - - - - - - - -
           ([) Grounds r a i s e d : - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -




           (g) Did you file a pet1t1on for cert10ran m the United States Supreme Court?      Yes   D           No   D
                If "Yes," answer the following:
                (I) Docket or case number (1f you k n o w ) : - - - - - - - - - - - - - - - - - - - - - - - -
                (2) Result· - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -

                (3) Date of result (1f you know):
                (4) Citation to the case (1f you know):
                (5) Grounds raised:




   I 0.    Other than the direct appeals hsted above. have you prev10usly filed any other motions, peut10ns. or apphcat10ns.
           concermng this judgment of conv1ct1on m any courU
            Yes D         No Kl

   11. If your answer to Question 10 was "Yes," give the following mformat10n:
          (a) ( l) Name of court:
             (2) Docket or case number (1f you know)·
                      Case 5:09-cr-00155-JHS Document 586 Filed 07/11/19 Page 3 of 13

                                         ..
Pl\£-AO 2-B (Rev 10/09)                                                                                                Page 3

               (3) Date of filing (1f you know)
               (4)    Nature of the proceeding·
               (5)    Grounds raised:
                                        ---------------------------------




               (6)    Did you receive a heanng where evidence was given on your motion, pet1t1on, or applicat10n?
                          Yes   O       No    D
               (7)    Result:
               ( 8)
                                ------------------------------------
                      Date of result (1f you know):
         (b) If you filed any second motion. pettt10n. or apphcation, give the same informat10n:
               ( 1)   Name of court:
               ( 2)
                                       ---------------------------------
                      Docket of case number (if you know).
               ( 3)   Date of filing (1f you know):
                                                     -------------------------
               (4)    Nature of the proceeding:
               l 5)   Grounds raised:
                                                 -----------------------------
                                        ---------------------------------




               <6)    D1d you receive a heanng where evidence was given on your motion, petition. or application'>
                          Yes   D       No    D
               (7)    Result:
               ( 8)
                                ------------------------------------
                      Date of result (1f you know):
         (c)   Did you appeal to a federal appellate court havmgJunsd1ct10n over the act10n taken on your mouon, petlllon,
         or application?
               ( l)   f1rst peuuon            Yes     D      No   D
               (2) Second petttwn.            Yes     D      No   D
         (cl) If you did not appeal from the action on any motton, pet1t1on, or apphcatton. explain bnefly why you did not:
                      Case 5:09-cr-00155-JHS Document 586 Filed 07/11/19 Page 4 of 13


PAE-AO 24) <Rev 10/09J                                                                                              Page 4


 12.    For this mot10n, state every ground on which you claim that you are being held in violat10n of the Constitut10n.
        laws. or treaties of the Umted States. Attach addiuonal pages if you have more than four grounds. State the facts
        supporting each ground.


GROUNDONE:                 PETITIONER'S CONVICTION ON COUNT 5 IS UNCONSTITUTIONAL AND
                           MUST BE VACATED IN LIGHT                       OF UNITED STATES V, DAVIS.
        (a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):
       Petitioner was convicted and sentenced on Count 5 for use/carry a
       Firearm in Relation to a crime of violence, based on the associated
       count 4 that charged him with Conspiracy to commit Murder in Aid of
       Racketeering. At the time, the count 4 charge was considered to be a
        crime of violence for pusposes of 18 u.s.c. § 924(c)(l)(A) under the
        "residual clause"0£ 18 u.s.c. § 924(c}(3}{B), On June 24, 2019, the
       u.s. supreme Court ruled in United States v. Davis, No. 18-431, that
        the residual clause is unconstitutionally vague. Because the offense
        in Count 4 does not qualify as a cri~e of violence under the "force
        clause" [18 u.s.c. § 924(c}(3)(A}], .Petitioner is_ innocent of
       violating§ 924(c)(l)(A}. As such, his conviction and the 60 month
       (b) Direct Appeal of Ground One: sentence imposed must be vacated. Given the
       amou ptfof timedPetititioner has served~ he should Re released immediately.
               ( 1J I you appeale from t e Juctgment ot conv1ct10n, diu you raise this issue.
                         Yes   D         '.'Io   D
               (2)    If you did not raise this issue in your direct appeal, explain why:
                                                                                            --------------
        ( c)   Post-Conviction Proceedings:
               ( 1)   Did you raise this issue in any post-conviction motion, pet1t10n, or appltcat1on?
                         Yes   D         No D
               (2)    If you answer to Question (c)(l) 1s "Yes:· state·
               Type of motion or pettt10n:
               ;'Jame and locat1on of the court where the motion or pet1t1on was filed:


               Docket or case number (if you know):
               Date of the court's dec1s10n:
               Result (attach a copy of the court's op1mon or order. 1f avatlable).




               (3)    Did you receive a heanng on your mot10n, pet1t1011, or apphcat10n?
                         Yes   D        ;'.o     D
                    Case 5:09-cr-00155-JHS Document 586 Filed 07/11/19 Page 5 of 13

                                        ,.
PAE-AO 243 !Rev 10/09)                                                                                                  Page 5

              (4) Did you appeal from the demal of your motion. pet1t1on. or application?
                         Yes   D      No     D
              (5)   If your answer to Question (c)(4) is "Yes." did you raise the issue m the appeal?
                         Yes   D      No     D
              (6)   If your answer to Question (c)(4) is "Yes," state:
              Name and location of the court where the appeal was filed:


              Docket or case number (1f you know):
              Date of the court's decision:
              Result (attach a copy of the court's op1mon or order, if available):




              (7)   If your answer to Quest10n (c)(4) or Quest10n (c)(5) 1s "No." explam why you did not appeal or raise this
              issue.




GROUND TWO:


        (a) Supportmg facts (Do not argue or ctte law. Just state the specific facts that support your claim.):




        (b)   Direct Appeal of Ground Two:
              (I)   If you appealed from the Judgment of conv1ct1on. did you raise this issue?
                         Yes   D      No D
                      Case 5:09-cr-00155-JHS Document 586 Filed 07/11/19 Page 6 of 13


PAE-A.0 243 (Rev 10/0'Jl                                                                                                   Page 6

                (2) If you did not raise this issue m your direct appeal, explain why:
                                                                                          ---------------
         ( c)   Post-Conviction Proceedings:
                (I)    Did you raise this issue in any post-conviction motion, petition. or applicat10n?
                           Yes   D        No   D
                (2)    If you answer to Question (c)(l) is t·Yes," state:
                Type of motion or peuuon:
                Name and location of the court where the mot10n or petition was filed:


                Docket or case number (if you know).
                Date of the court's dec1sion:
                Result (attach a copy of the court's opm10n or order, if available):




                (3)    Dtd you receive a heanng on your motion, pet1t10n, or applicat10n?
                           Yes   D        No   D
                (4) Did you appeal from the denial of your motion, pet1t10n, or apphcat10n?
                           Yes   D        No   D
                (5)    If your answer to Question (c)(4) ts "Yes," did you raise the issue m the appeal?
                           Yes   D        No   D
                (6)    If your answer to Question (c)(4) is "Yes," state:
                Name and locatton of the court where the appeal was filed:


                Docket or case number (if you know):
                Date of the court's dec1s1on:
                Result (attach a copy of the court's opm10n or order. 1f available):




                (7)    If your answer to Question (c)(4) or Quest10n (c)(S) 1s ".So," explam why you did not appeal or raise this
                issue·
                     Case 5:09-cr-00155-JHS Document 586 Filed 07/11/19 Page 7 of 13

                                          ·'
PAE-AO 243 cRev 10/09)                                                                                            Page7

GROUND THREE:


        (a) Supporting facts (Do not argue or cite Jaw Just state the specific facts that support your claim.):




        (b) Direct Appeal of Ground Three:
              ( 1)   If you appealed from the judgment of conviction, did you raise this issue?
                         Yes   D        No     D
              (2)    If you did not raise 1h1s issue m your direct appeal, explain why:



        (c)   Post-Conviction Proceedings:
              (I)    D1d you raise this issue m any post-conv1ct1on mot10n. pet1t1on, or applicat10n?
                         Yes   D       No      D
              (2)    If you answer to Question (c)(l) is "Yes," state:
              Type of motion or pet1t10n:
              Name and locatton of the court where the motion or pet1t10n was tiled:


              Docket or case number (1f you know)·
              Date of the court's dec1s10n:
              Result (attach a copy of the court's opm10n or order. tf available):




              (3)    D1d you receive a heanng on your mot10n. petition, or appltcation?
                         Yes   D       No      D
              (4)    D1d you appeal from the denial of your motion. pet1t1on, or applicat10n1
                         Yes   D       No      D
              (5)    If your answer to Question (c)(4) 1s "Yes." dtd you raise the issue m the appeaP
                         Yes D         No D
                   Case 5:09-cr-00155-JHS Document 586 Filed 07/11/19 Page 8 of 13

                                         .,
PAE-AO H1 (Rev l0/09)                                                                                                  Page 8


            (6) If your answer to Question (c)(4) 1s "Yes," state
            Name and locat10n of the court where the appeal was filed:


            Docket or case number (1f you know):
            Date of the court's dec1s10n:
            Result (attach a copy of the court's opinion or order, 1f available):




            (7)    If your answer to Question (c)(4) or Question (c)(5) is "No," explain why you did not appeal or raise this
            issue:




GROUND FOUR:


        (a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):




        (b) Direct Appeal of Ground Four:

            ( l)    If you appealed from the Judgment of conv1ct1on. did you raise this issue?
                        Yes   D        No     D
            {2)     If you did not raise this issue   111   your dtrect appeal, explam why·




        (c) Post-Conviction Proceedings:

            {I)     D1d you r::use this issue in any post-conv1ct10n mot10n, pet1t10n. or apphcat10n?
                        Yes C          No D
                  Case 5:09-cr-00155-JHS Document 586 Filed 07/11/19 Page 9 of 13

                                       .,
                                 ,;.                                                                                  Page 9
PAE-AON, cRe, 10/09)




            (2) If your answer to Quest10n (c}(l) 1s "Yes." state
            Type of mot10n or pet1t10n:
            Name and location of the court where the motion or petit10n was filed:


            Docket or case number (if you know):
            Date of the court's decision:
            Result (attach a copy of the court's opimon or order, 1f available):




            (3)   Did you receive a heanng on your motion, pet1t10n, or apphcat10n?
                       Yes   D         No   D
            (4)    Did you appeal from the demal of your mot10n, pet1t1on, or application?
                       Yes   D         No   D
            (5) If your answer to Quest10n (c)(4) is "Yes," did you raise the issue m the appeal?
                       Yes O           No D
            (6) If your answer to Question (c)(4) is "Yes," state:
            Name and location of the court where the appeal was filed·


            Docket or case number (1f you know).
            Date of the court's dec1s10n:
            Result (attach a copy of the court's optmon or order, 1f available)·




            (7)    If your answer to Quest10n (c)(4) or Quest10n (c)(S) 1s "No." explam why you did not appeal or raise this
            issue.




  13.   Is there any ground m this motion that you have not prev10usly presented m some federal court') If so. which
        ground or grounds have not been presented, and state your reasons for not presenting them:
          Petitioner did not raise his claim sooner because it is based on
          a recent decision by the u.s. supreme court that announced a new
          rule of constitutional law that applies retroactively to cases on
          collateral review.
                Case 5:09-cr-00155-JHS Document 586 Filed 07/11/19 Page 10 of 13

                                       .,
                                                                                                                   Page 10
PAE-AO 24; (Rev 10/09!




 14.    Do you have any mot10n, petition, or appeal now pendmg (filed and not decided yet) many court for the Judgment
        you are challenging?           Yes   O                No []
        If "Yes," state the name and location of the court, the docket or case number, the type of proceedmg, and the
        issues raised.




  1S.   Give the name and address, 1f known, of each attorney who represented you m the following stages of the
        Judgment you are challenging:
        (a) At the prelimmary hearmg:        -....a:.:~,:._
                                                   N A _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __


        (b) At the arraignment and plea:         __Earl
                                          G._ _.;.......,__,__...;;.
                                              Kaufman _;;;_;;;;._....;;...        ___________________
        111     s.   Independence Mall East, Suite 755, Philadelphia, PA 19106
        (c) At the tnal:


        (d) At sentencmg.
                                  same as above
        (e) On appeal:        N/A
                           --------------------------------------
        (t) In any post-conv1ct1on proceeding:                          N/A
                                                   ----------------------------
        (g)   On appeal from any rulmg agamst you ma post-conv1ct1on proceeding:
                                                                                          NIA




  16.   Do you have any future sentence to serve after you complete the sentence for the Judgment that you are
        challengmg?              Yes   O            No I]!
        (al If so, give name and location of court that imposed the other sentence you will serve m the future·




        (b) Give the date the other sentence was unposed.
        (c) G1 ve the length of the other sentence:
                                                             ------------------------
        (d)
                                                      ---------------------------
              Have you filed, or do you plan to file, any mouon, petition, or apphcat10n that challenges the Judgment or
        sentence to be served m the future'7                  Yes            D   No   D
                  Case 5:09-cr-00155-JHS Document 586 Filed 07/11/19 Page 11 of 13


PAE.-AO 243 (Rev 10/0CJJ                                                                                         Page 11



  17.    TIMELINESS OF MOTION. If your Judgment of conv1ct1on became final over one year ago. you must explam
         why the one-year statute of hm1tat1ons as contained m 28 U.S C § 2255 does not bar your motion.*
           This motion is filed within one year of the decision by the u.s.
           supreme court upon which Petitioner's claim is based.




   "' 28 C.S C. § 2255(0. provides that:
       A one-year period of lim1tatton shall apply to a motion under this sect10n. The hmilation period shall run
       from the latest of -
           (I) the date on which the judgment of conv1ct1on became final:
           (2) the date on which the 1mped1ment to making a motion created by governmental act10n m v10lat10n of
           the Const1tut1on or laws of the United States 1s removed. 1f the movant was prevented from makmg such
           a motion by such governmental action.
           ( 3) the date on which the right asserted was mllially recognized by the Supreme Court. 1f that nght has
           been newly recognized by the Supreme Court and made retroactively applicable to cases on collateral
           review. or
           (4) the date on which the facts supporting the claim or claims presented could have been discovered
_ _ _ _ through the exercise of due d1hgence.
                Case 5:09-cr-00155-JHS Document 586 Filed 07/11/19 Page 12 of 13

                                     ,,
PAE-AO 243 (Rev I0/09)
                                                                                                                       Page 12




                                         vacate his conviction on Count
Therefore, movant asks that the Court grant the followmg rehef:
  5, vacate the 60 month sentence imposed, and order his immediate
  release from custody due to the amount of time served
or any other relief to which movant may be enutled.




                                                                                         N/A
                                                                      Signature of Attorney (if any)




I declare (or certify, venfy. or state) under penalty of perjury that the foregoing 1s true and correct and that this Motion
under 28 USC.§ 2255 was placed m the prison mailing system on                      July 5, 2019
                                                                                       (month, date, year)




                               J_u_l_y__s_,_2_0_1_9____ (date)
Executed (signed) on _ _ _ _ _ _

Pedro Velasquez
Reg. No. 66217-066
Federal Correctional Institution
P.O. Box 1000
Otisville, NY 10963-1000
Petitioner,              £E2   ~

If the person s1gmng 1s not movant. state relat10nsh1p to movant and explam why movant 1s not s1gnmg this mouon.
             Case 5:09-cr-00155-JHS Document 586 Filed 07/11/19 Page 13 of 13
eoeaz.11- o<o(o
FEDERAL- CORR.E.C.T1CNAL INST1TuT10N Onsv1LLE:_

Po Box 1000




                                                  ~66217-066~
                                                       Office Of The Cerk
                                                       U S D1strct Court
                                                       601 MarKet Sf
                                                       ROO'l1 2tiC9
                                                       Phlla, PA 191 C6
                                                       United States
